DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the electric actuators are connected to electrical system parts of an electrical system of the motor vehicle which are disconnected or disconnectable from one another.”  It is not clear what this recitation is intended to encompass.
Claim 10 recites “the discharge valves are connected on the suction side to the at least one further pressure generator.”  There is insufficient antecedent basis for “the suction side” in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zimmermann et al (US# 2019/0344769).
	Zimmermann et al disclose all the limitations of the instant claims including; at least two brake circuits 13a/13b, each of the brake circuits including at least one hydraulically actuatable wheel brake 8a-d and at least one electrically operable pressure generator 2/5, the pressure generators being activatable as a function of a brake request of the motor vehicle or a driver of the motor vehicle; wherein a respective electric actuator M is assigned to each of the pressure generator for operation of the respective pressure generator, and at least one activatable emergency operation valve 40 is interconnected between the brake circuits, the emergency operation valve, in a first switching position, disconnects the brake circuits from one another, and in a second switching position, connects the brake circuits to one another.
	Regarding claim 2, the emergency operation valve 40 is configured as a closed emergency operation valve when de-energized, which is in the de-energized state in the first switching position.  [0048]
	Regarding claim 3, the electric actuators are connected to electrical system parts of an electrical system of the motor vehicle which are disconnected or disconnectable from one another.  [0006] [0065]
	Regarding claim 4, each electric actuator is connected to a respective control unit 100/110.

	Regarding claim 6, the actuatable braking element is a brake pedal 1.
	Regarding claim 7, Zimmermann discloses at least one further activatable pressure generator 80 which is connected to one or both of the brake circuits.  Figure 4.
	Regarding claim 8, the pressure generators are connected on a suction side to a shared tank 4 which is configured to accommodate, to store and provide hydraulic medium.
	Regarding claim 9, an individually actuatable intake valve 6a-6d and an individually actuatable discharge valve 7a-7d are assigned to each of the wheel brakes, the intake valves 6a-6d being configured as open valves when de-energized.  The figures show valves 6a-d as normally open.
	Regarding claim 10, the discharge valves 7a-7d are connected on the suction side to the at least one further pressure generator 80.  Note “the suction side” does not appear to be specifically defined.
	Regarding claim 11, the pressure generators are connected on a suction side to a shared tank 4 which is configured to accommodate, to store and provide hydraulic medium, and wherein the discharge valves 7a-7d are connected to the tank.
	Regarding claim 12, each of the brake circuits includes a switching valve 6a-6d or 23/26 using which the respective brake circuit is connectable to the pressure generator of the respective brake circuit or disconnectable from the pressure generator of the respective brake circuit.
	Regarding claim 13, the switching valves 6a-6d are connected downstream from the emergency operation valve 40.

Claim(s) 1-9 and 11-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Besier et al (US# 2021/0053540).
Besier et al disclose all the limitations of the instant claims including; at least two brake circuits I/II, each of the brake circuits including at least one hydraulically actuatable wheel brake 4/6/8/10 and at least one electrically operable pressure generator 14/16, the pressure generators being activatable as a function of a brake request of the motor vehicle or a driver of the motor vehicle; wherein a respective electric actuator 60 is assigned to each of the pressure generator for operation of the respective pressure generator, and at least one activatable emergency operation valve 152 is interconnected between the brake circuits, the emergency operation valve, in a first switching position, disconnects the brake circuits from one another, and in a second switching position, connects the brake circuits to one another.
	Regarding claim 2, the emergency operation valve 152 is configured as a closed emergency operation valve when de-energized, which is in the de-energized state in the first switching position.  [0060]
	Regarding claim 3, the electric actuators are connected to electrical system parts of an electrical system of the motor vehicle which are disconnected or disconnectable from one another.  [0031]
	Regarding claim 4, each electric actuator is connected to a respective control unit 18/20.
	Regarding claim 5, an actuatable braking element 26 configured to detect a brake request of the driver, and the brake circuits are permanently hydraulically decoupled from the braking element.   Figure 1.
	Regarding claim 6, the actuatable braking element is a brake pedal 26.
	Regarding claim 7, Besier et al discloses at least one further activatable pressure generator 180 which is connected to one or both of the brake circuits.  Figure 2.
	Regarding claim 8, the pressure generators are connected on a suction side 72 to a shared tank [0050] which is configured to accommodate, to store and provide hydraulic medium.  [0053]

	Regarding claim 11, the pressure generators are connected on a suction side to a shared tank [0050][0053] which is configured to accommodate, to store and provide hydraulic medium, and wherein the discharge valves 106/124/140/144 are connected to the tank.  [0055]
	Regarding claim 12, each of the brake circuits includes a switching valve 162/164 or 100/120/130/134 using which the respective brake circuit is connectable to the pressure generator of the respective brake circuit or disconnectable from the pressure generator of the respective brake circuit.
	Regarding claim 13, the switching valves 100/120/130/134 are connected downstream from the emergency operation valve 152.
	Regarding claim 14, Besier et al disclose a method for operating a braking system of a motor vehicle, the braking system including at least two brake circuits I/II, each of the brake circuits including at least one hydraulically actuatable wheel brake 4/6/8/10 and at least one electrically operable pressure generator 14/16, the pressure generators being activated as a function of a brake request of the motor vehicle or a driver of the motor vehicle, the method comprising: operating each of the pressure generators by a respective electric actuator 60; and activating, for an emergency operation, an emergency operating valve 152 to connect the brake circuits to one another for the emergency operation, the emergency operating valve disconnecting the brake circuits from one another during normal operation.  [0029][0054]  Note [0061] indicates valve 152 is opening in response to failure.
	Regarding claim 15, a braking force at at least one of the wheel brakes is set solely by the activation of one of the electric actuators.  [0029]  Note in normal operation the pressure is set by axle via the linear actuators.

Regarding claim 16, the braking force at at least one of the wheel brakes is set by an activation of at least one intake valve assigned to one of the wheel brakes during failure.  [0034]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK